IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-40645
                         Conference Calendar



GERALD GREEN,

                                          Plaintiff-Appellant,

versus

KEN KUYKENDALL, Doctor, Beto I,

                                          Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:96-CV-29
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerald Green, Texas inmate #414769, appeals the dismissal of

his civil rights complaint against Dr. Ken Kuykendall, a prison

doctor.   He argues that Dr. Kuykendall denied him adequate

medical care.   We have reviewed the record and Green’s brief and

AFFIRM for the reasons set forth by the district court.     Green v.

Kuykendall, No. 6:96-CV-29 (E.D. Tex. June 28, 1996).

     Green's appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-40645
                                -2-

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.   Green is cautioned that any future frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   Green is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     Green’s motion for the appointment of counsel is DENIED.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.